other statute or court rule appears to authorize this appeal, we lack
                jurisdiction to consider the appeal at this time, and we
                            ORDER this appeal DISMISSED.




                                         Saitta



                Gibborfs-                                  Pickering
                                                                       A tleardAP   , J.




                cc: Hon. Steve L. Dobrescu, District Judge
                     Amadeo J. Sanchez
                     Attorney General/Carson City
                     White Pine County Clerk




SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 047A c4e0